Exhibit 10(x)
 
BB&T CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION TRUST
 
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

BB&T CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION TRUST
 
TABLE OF CONTENTS
 

           
Page No.

--------------------------------------------------------------------------------

Section 1.      
  
Establishment of Trust
    
2
1.1    
  
Trust
    
2
1.2    
  
Description of Trust
    
3
1.3    
  
Copies of the Plans
    
3
1.4    
  
Trust Irrevocable
    
3
1.5    
  
Acceptance
    
3
Section 2.      
  
Claims of Company’s Creditors
    
3
2.1    
  
No Security Interest
    
3
2.2    
  
Suspension of Payments
    
4
2.3    
  
Resumption of Payments
    
4
2.4    
  
Notice of Insolvency
    
5
2.5    
  
Insolvency
    
5
2.6    
  
Repayment of Amounts Paid to Creditors
    
6
Section 3.      
  
Powers of Trustee
    
6
3.1    
  
Investment of the Trust Fund
    
6
3.2    
  
Powers of Trustee
    
7
3.3    
  
Prudent Person Rule
    
8
3.4    
  
Restrictions on Powers
    
8
Section 4.      
  
Trust Obligation To Pay Benefits Under the Plans; Accounts
    
9
4.1    
  
Obligation of Trustee
    
9
4.2    
  
Participant Accounts
    
9
4.3    
  
Unallocated Account
    
9
4.4    
  
Expense Account
    
9
Section 5.      
  
Contributions
    
10
5.1    
  
Contributions
    
10
5.2    
  
Allocation of Contributions
    
11
5.3    
  
Expense Account
    
11
Section 6.      
  
Adjustment of Accounts; Payments by the Trustee
    
11
6.1    
  
Adjustment of Fixed Rate Accounts
    
11
6.2    
  
Adjustment of Company Stock Accounts
    
17
6.3    
  
Adjustment of Investment Fund Accounts
    
17
6.4    
  
Adjustment of Unallocated Account
    
18
6.5    
  
Trust Income, Gains and Losses
    
19



--------------------------------------------------------------------------------

6.6    
  
Payment of Benefits
  
19
6.7    
  
Company Obligation
  
20
6.8    
  
Transfer of Overfunded Assets to the Company
  
20
6.9    
  
Valuation of Accounts
  
21
6.10  
  
Withholding Taxes; Employment Taxes
  
21
Section 7.      
  
Taxes, Expenses and Compensation
  
22
7.1    
  
Taxes
  
22
7.2    
  
Expenses and Compensation
  
22
Section 8.      
  
Administration and Records
  
23
8.1    
  
Records
  
23
8.2    
  
Settlement of Accounts
  
23
8.3    
  
Audit
  
24
8.4    
  
Judicial Settlement
  
24
8.5    
  
Delivery of Records to Successor
  
24
8.6    
  
Tax Filings
  
24
Section 9.      
  
Removal or Resignation of the Trustee and Designation of Successor Trustee
  
24
9.1    
  
Removal
  
24
9.2    
  
Resignation
  
24
9.3    
  
Successor Trustee
  
25
Section 10.    
  
Enforcement of Trust Agreement and Legal Proceedings
  
25
Section 11.    
  
Termination
  
26
Section 12.    
  
Amendment
  
26
12.1  
  
Consent Required
  
26
12.2  
  
Other Limitations on Amendment
  
26
12.3  
  
Compliance with ERISA and the Code
  
26
Section 13.    
  
Indemnification of Trustee
  
27
Section 14.    
  
Employer-Parties
  
27
14.1  
  
References to Company
  
27
14.2  
  
Insolvency
  
28
14.3  
  
Liability for Contributions
  
28
14.4  
  
Allocation of Reversion
  
28
Section 15.    
  
Miscellaneous
  
28
15.1  
  
Nonalienation
  
28
15.2  
  
Communications
  
29
15.3  
  
Authority to Act
  
29
15.4  
  
Authenticity of Instruments
  
29
15.5  
  
Binding Effect
  
29



ii



--------------------------------------------------------------------------------

15.6  
  
Inquiry as to Authority
  
29
15.7  
  
Responsibility for Company or Committee Action
  
30
15.8  
  
Grantor Trust
  
30
15.9  
  
Titles Not to Control
  
30
15.10
  
Severability
  
30
15.11
  
Laws of North Carolina to Govern
  
30
15.12
  
Reports
  
31
15.13
  
Counterparts
  
31
15.14
  
Sale of Assets
  
31
15.15
  
Securities Laws
  
32



iii



--------------------------------------------------------------------------------

BB&T CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION TRUST*
 
THIS TRUST AGREEMENT, made and entered into on the 30th day of November, 2001,
to be effective as of November 1, 2001, by and between BB&T CORPORATION (the
“Company”), and BRANCH BANKING AND TRUST COMPANY (the “Trustee”).
 
R E C I T A L S:
 
The Company has incurred and expects to continue to incur certain liabilities to
or with respect to selected employees and non-employee directors of the Company
pursuant to the terms of the BB&T Corporation Non-Qualified Defined Contribution
Plan, the BB&T Corporation Non-Employee Directors’ Deferred Compensation and
Stock Option Plan, and the BB&T Corporation Supplemental Defined Contribution
Plan for Highly Compensated Employees (referred to herein individually as the
“Plan” and collectively as the “Plans”). To assist the Company in meeting its
obligations under the Plans, the Company wishes to establish an irrevocable
trust (the “Trust”) to hold assets of the Company as a reserve for the discharge
of the Company’s liabilities under the Plans. The Trust is intended to be a
grantor trust with the corpus and income of the Trust treated as assets and
income of the Company for federal income tax purposes pursuant to Sections 671
through 677 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Company intends that the existence of the Trust will not alter the
characteristics of either the BB&T Corporation Non-Qualified Defined
Contribution Plan or the BB&T Corporation Supplemental Defined Contribution Plan
for Highly Compensated Employees for purposes of the Employee Retirement Income
Security Act of 1974, as amended
 

--------------------------------------------------------------------------------

*Note:    This Trust Agreement amends, restates and supersedes as of November 1,
2001, the BB&T Corporation Non-Qualified Deferred Compensation Trust dated
January 1, 1997.



--------------------------------------------------------------------------------

(“ERISA”), as an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. In addition, the Company intends that the existence of the Trust will
not be construed to provide income for tax purposes to any Participant under the
Plans prior to the actual payment of benefits thereunder. The Company intends to
make contributions to the Trust to provide itself with a source of funds to
assist it in the meeting of its liabilities under the Plans.
 
NOW, THEREFORE, in consideration of the premises and the mutual and independent
promises herein, the parties hereto covenant and agree as follows:
 
Section 1.   Establishment of Trust:
 
1.1   Trust:    The Company hereby establishes the Trust with the Trustee,
consisting of such Qualified Assets, as defined in Section 5.1.3, as may be
contributed or delivered to the Trustee from time to time. All such
contributions, all investments and reinvestments made therewith or proceeds
thereof, and all earnings and profits thereon, less all payments and charges as
authorized herein, shall constitute the “Trust Fund.” The Trust Fund shall be
held by the Trustee in trust and shall be dealt with in accordance with the
provisions of this Trust Agreement. The Company shall execute any and all
instruments necessary to vest the Trustee with legal title to any assets so
transferred to the Trustee. The fiscal year of the Trust (the “Fiscal Year”)
shall be the twelve-month period ending on each December 31. In accordance with
the provisions of this Trust Agreement, amounts transferred to this Trust, as
determined by the Company from time to time in its sole discretion, and the
earnings thereon, shall be used by the Trustee solely in satisfaction of
liabilities of the Company with respect to the Participants in the Plans and for
expenses incurred in the operation of the Trust. Upon satisfaction of all
liabilities of the Company with respect to all Participants and Beneficiaries



2



--------------------------------------------------------------------------------

under the Plans, the balance, if any, remaining in the Trust shall revert to the
Company, subject to the terms of the Trust. References herein to “Participants”
shall include Beneficiaries of deceased Participants unless expressly stated to
the contrary.
 
1.2   Description of Trust:    The Company represents and agrees that the Trust
does not fund and is not intended to fund the Plans or any other employee
benefit plan or program of the Company. Contributions by the Company to the
Trust shall be in amounts determined solely by the Company.
 
1.3   Copies of the Plans:    Upon execution of the Trust, the Company shall
provide the Trustee with copies of the Plans and resolutions of the Board of
Directors of the Company approving the Plans. Thereafter, any amendment to any
of the Plans and resolutions of the Board of Directors of the Company approving
any such amendment shall be delivered to the Trustee as soon as practicable
after adoption.
 
1.4   Trust Irrevocable:    The Trust hereby established shall be irrevocable,
except to the extent of distributions from the Trust to the Company and of
rights to amend this Trust specifically provided for herein.
 
1.5   Acceptance:    The Trustee hereby agrees and consents to serve as Trustee
of the Trust and accepts the Trust on the terms and subject to the provisions
set forth herein and agrees to discharge and perform fully and faithfully all of
the duties and obligations imposed upon it under the Trust.
 
Section 2.   Claims of Company’s Creditors:
 
2.1   No Security Interest:    The parties hereto intend that the Trust Fund
shall be subject to the claims of the Company’s general creditors in the event
the Company becomes Insolvent or Bankrupt, as defined in Section 2.5.
Accordingly, the Company shall not create a



3



--------------------------------------------------------------------------------

security interest in the Trust Fund in favor of the Participants in the Plans or
any creditor. The Trust shall not create any preferred claim over creditors of
the Company for any Participant under the Plans. All rights of a Participant
created under the Plans against the Company shall remain unsecured contractual
rights of the Participant.
 
2.2   Suspension of Payments:    Notwithstanding any provisions in the Trust to
the contrary but subject to the provisions of Section 14.2, if at any time while
the Trust is in existence the Company becomes Insolvent or Bankrupt, the Trustee
shall, upon written notice thereof, suspend the payment of all benefits and
other amounts from thenTrust Fund and hold the Trust Fund for the benefit of the
Company’s general creditors, and deliver the entire amount of the Trust Fund
only as a court of competent jurisdiction, or duly appointed receiver or other
person authorized to act by such a court, may direct to make the Trust Fund
available to satisfy the claims of the Company’s general creditors. Unless the
Trustee has actual knowledge of the Company’s Insolvency or Bankruptcy, the
Trustee shall have no duty to inquire whether the Company is Insolvent or
Bankrupt, and the Trustee shall be protected in making distributions hereunder
unless and until the Trustee shall have actual knowledge of such Insolvency or
Bankruptcy.
 
2.3   Resumption of Payments:    If the Trust shall have any assets following
application of Section 2.2, the Trustee shall resume all its duties and
responsibilities under the Trust, including payments to the Participants under
the Plans, within thirty days of the Trustee’s determination that the Company is
not Insolvent or Bankrupt or is no longer Insolvent or Bankrupt. In making such
determination, the Trustee may retain outside experts competent to advise the
Trustee as to whether the Company is in fact Insolvent or Bankrupt. The expense
of retaining such outside experts shall be deemed a Trust expense within the
meaning of



4



--------------------------------------------------------------------------------

Section 7.2. The first payment to a Participant upon such resumption shall
include the aggregate amount of all payments that would have been made to the
Participant in accordance with the Plans during the period of discontinuance
less the aggregate amount of payments under the Plans made to the Participant
directly by the Company during any period of discontinuance.
 
2.4   Notice of Insolvency:    The Company, by its approval and execution of
this Trust Agreement, represents and agrees that the Board of Directors of BB&T
Corporation and the Committee under the BB&T Corporation Non-Qualified Defined
Contribution Plan and the BB&T Corporation Supplemental Defined Contribution
Plan for Highly Compensated Employees (the “Committee”) shall each have the
fiduciary duty and responsibility in behalf of the Company’s creditors to give
to the Trustee prompt written notice of any event of the Company’s Insolvency or
Bankruptcy. The Trustee shall be entitled to rely thereon to the exclusion of
all directions or claims to pay benefits thereafter made.
 
2.5   Insolvency:    The Company shall be deemed to be Insolvent or Bankrupt
upon the occurrence of either of the following:
 
(a)  The Company is unable to pay its debts as they fall due; or
 
(b)  The Company shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver, liquidator, sequestrator or any trustee for it or a
substantial part of its assets, or shall commence any case under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction (federal or state), whether now or hereafter
in effect; or there shall have been filed any such petition or application, or
any such case shall have been commenced against it in which an order for relief
is entered or which remains undismissed; or the Company by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or case or order for relief or for the appointment of a custodian,
receiver or any trustee for the Company or any substantial part of any of the
Company’s property, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged.



5



--------------------------------------------------------------------------------

 
2.6   Repayment of Amounts Paid to Creditors:    In the event that amounts are
paid from the Trust Fund to the Company’s creditors (other than payments to
Participants under the terms of the Trust), then as soon as practicable, or as
soon as the Company is no longer insolvent or Bankrupt, the Company may deposit
into the Trust Fund a sum equal to the amount paid from the Trust Fund to such
creditors.
 
Section 3.   Powers of Trustee:
 
3.1   Investment of the Trust Fund:
 
3.1.1  The Trustee shall hold, manage, invest and otherwise administer the Trust
Fund pursuant to the terms of this Trust Agreement. The Trustee shall be
responsible only for contributions actually received by it hereunder. The amount
of each contribution by the Company to the Trust Fund shall be determined in the
sole discretion of the Company.
 
3.1.2  The assets of the Trust Fund shall be invested by the Trustee at the
direction of or in accordance with the investment guidelines provided from time
to time by the Committee. If no such directions or guidelines are received by
the Trustee, the assets of the Trust Fund shall be invested in short and
intermediate term obligations of the United States government or its agencies,
savings certificates and certificates of deposit issued by federally-insured
financial institutions, cash equivalent deposits or accounts, life insurance
policies and guaranteed investment contracts issued by quality insurance
companies, mutual funds, and common or collective trust funds which reflect
investments of the nature described in this Section 3.1.2.
 
3.1.3  Notwithstanding any other provision of this Trust, the Committee shall
have the right and power at any time and from time to time to contribute shares
of BB&T Corporation’s $5 par value common stock registered pursuant to the
Securities Act of 1933 (“Company Stock”) to the Trust Fund and to direct the
Trustee to acquire Company Stock. (The term “Company Stock” shall also include
shares of a common fund, the purpose of which is to invest primarily in Company
Stock.) The Trustee shall hold such Company Stock as part of the Trust Fund and
shall not sell, transfer or encumber such Company Stock except as the Committee
may direct; provided, however, if the Company fails to contribute liquid
Qualified Assets as provided pursuant to Section 5.1.4, the Trustee may sell or
encumber Company Stock to the extent necessary to obtain cash to make
distributions to Participants or to pay administrative expenses. Whenever
directed to acquire Company Stock, the Trustee may acquire Company Stock from
the



6



--------------------------------------------------------------------------------

Company or from any other source, and such Company Stock so purchased may be
outstanding, newly issued, or treasury shares.
 
3.2   Powers of Trustee:    Except as otherwise provided in this Trust
Agreement, including Section 3.1, the Trustee shall have the following
additional powers and authority with respect to all property constituting a part
of the Trust Fund:
 
3.2.1  To receive all interest, issues, dividends, income, profits and
properties of every nature due the Trust;
 
3.2.2  To retain the properties now or hereafter received by the Trust, or to
dispose of them as and when deemed advisable by public or private sale or
exchange or otherwise, for cash or upon credit, or partly upon cash and partly
upon credit, and upon such terms and conditions as shall be deemed proper;
 
3.2.3  To participate in any plan of liquidation, reorganization, consolidation,
merger, or other financial adjustment of any corporation or business in which
the Trust is or shall be financially interested, and to exchange any property
held in the Trust for property issued under any such plan;
 
3.2.4  To invest or reinvest principal and income of the Trust Fund, without
distinction, in (i) common or preferred stocks, (ii) Company Stock, (iii) bonds,
notes or other securities (including commercial paper and other short-term
obligations), (iv) cash equivalent deposits or accounts (including such deposits
or accounts issued by the Trustee), (v) mutual funds, or any combination of (i)
through (v) as shall from time to time be determined by the Trustee, or to hold
any part of such principal and income in cash as may from time to time be
determined by the Trustee;
 
3.2.5  To hold any investment belonging to the trust in bearer form, or to
register and hold the same in the name of the Trustee or in the name of the
Trustee’s duly authorized nominee;
 
3.2.6  To borrow for the benefit of the Trust for such periods of time and upon
such terms and conditions as may be deemed proper any sum or sums of money, and
to secure such loans by pledge of any property belonging to the Trust, without
personal liability therefor,
 
3.2.7  To compromise, arbitrate or otherwise adjust or settle claims in favor of
or against the Trust;
 
3.2.8  To execute such contracts, bills of sale, notes, proxies and other
instruments in writing as shall be deemed requisite or desirable in the proper
administration of the Trust;



7



--------------------------------------------------------------------------------

 
3.2.9  To make distributions from the Trust to Participants under the Plans as
provided in this Trust Agreement;
 
3.2.10  To exercise the right to vote any securities held in the Trust,
including Company Stock, or to grant proxies to vote such securities;
 
3.2.11  Notwithstanding any other provision of this Trust, to cause any part or
all of the money or other property of this Trust to be commingled with the money
or other property of trusts created by others by causing such assets to be
invested as part of any one or more common or collective trust funds established
and maintained by the Trustee; and
 
3.2.12  To do all acts and to exercise any and all powers, although not
specifically set forth in this Trust Agreement, as the Trustee may deem are for
and in the best interest of the Trust.
 
3.3   Prudent Person Rule:    In acquiring, investing, reinvesting, exchanging,
retaining, selling and managing property pursuant to this Trust Agreement, the
Trustee shall observe the standard of judgment and care under the circumstances
then prevailing, which an ordinarily prudent person of discretion and
intelligence who is a fiduciary of the property of others would observe as such
fiduciary; provided, however, that the Trustee shall incur no liability to any
person for any action taken pursuant to a direction, request or approval given
by the Company or the Committee which is contemplated by, and in conformity
with, the terms of the Plans or this Trust and is given in writing or by such
other method acceptable to the Trustee.
 
3.4   Restrictions on Powers:    Notwithstanding any powers granted to the
Trustee pursuant to this Trust Agreement or by applicable law, the Trustee shall
not have any powers that could give this Trust the objective of carrying on a
business, and dividing the gains therefrom, within the meaning of Section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Code.



8



--------------------------------------------------------------------------------

 
Section 4.   Trust Obligation To Pay Benefits Under the Plans; Accounts:
 
4.1   Obligation of Trustee:    The Trustee shall pay benefits to Participants
under the Plans pursuant to Section 6.6.
 
4.2   Participant Accounts:    For administrative convenience, the Trustee shall
establish and maintain a Participant Account for each Participant, which Account
represents the aggregate of the separate accounts established and maintained for
such Participant pursuant to this Section 4.2. The Trustee may establish and
maintain in behalf of each Participant one or more of the following seven
separate accounts with respect to his Participant Account: (1) Salary Reduction
Account; (2) Matching Account; (3) Discretionary Account; (4) Incentive
Compensation Account; (5) Prior Plan Account; (6) Profit Sharing Account; and
(7) Deferred Compensation Account. The Trustee shall also establish and maintain
with respect to each separate account maintained one or more of the following
sub-accounts: (A) Fixed Rate Account; (B) Investment Fund Account; and (C)
Company Stock Account.
 
4.3   Unallocated Account:    The Trustee shall establish an Unallocated Account
to hold any contribution made in excess of the Plan Benefits of all Participants
under the Plans and any excess of the balance in a Participant Account over the
Plan Benefits of the Participant. The Trustee shall also establish and maintain
with respect to the Unallocated Account one or more of the following three
sub-accounts: (1) Fixed Rate Account; (2) Investment Fund Account; and (3)
Company Stock Account.
 
4.4   Expense Account:    The Trustee shall establish an Expense Account as
provided in Section 5.3.



9



--------------------------------------------------------------------------------

 
Section 5.   Contributions:
 
5.1   Contributions:
 
5.1.1  The Company may deliver to the Trustee such Qualified Assets as the
Company shall from time to time determine.
 
5.1.2  Notwithstanding the foregoing, the Trustee shall not be liable for any
failure by the Company to provide contributions sufficient to pay all benefits
under the Plans in full or to cause transfers of Qualified Assets to the Trust
to be made.
 
5.1.3  The term “Qualified Assets” shall refer to: (i) common or preferred
stocks with a recognized market; (ii) Company Stock; (iii) bonds, notes or other
securities with a recognized market (including commercial paper and other
short-term obligations); (iv) mutual fund shares; (v) cash, or cash equivalent
deposits or accounts; and (vi) such other assets the Trustee, in its sole
discretion, agrees to accept.
 
5.1.4  At any time the Trustee determines it is necessary either to sell or
encumber Company Stock in order to generate cash to pay current or future
benefits under the Plans, the Trustee shall notify the Company in writing
stating its intention so to sell or encumber and the amount thereof. Thereupon,
the Company may in its discretion contribute additional Qualified Assets to the
Trust in the amount stated in the Trustee’s written notification. If the Company
makes such contribution within thirty days, the Trustee shall refrain from such
sale or encumbrance until such subsequent time, if any, that the Trustee again
determines it is necessary either to sell or encumber Company Stock, whereupon
the Trustee shall again give written notification of intention to sell or
encumber and the procedures herein shall reapply.
 
5.1.5  For purposes of this Trust Agreement, “Plan Benefits” with respect to
each Participant shall mean the present value of the sum of the benefits payable
under the respective Plans with respect to the Participant, which benefits shall
be estimated under the terms of the respective Plans if not then determinable.
The amounts of Plan Benefits shall be communicated by the Committee to the
Trustee; provided, that if the Committee shall not communicate such amounts to
the Trustee in a timely manner, or if the Trustee in its discretion decides that
it must make determinations of such amounts in order to fulfill its duties under
this Trust Agreement, such determinations shall be made by the Trustee. The
expense of retaining any actuaries, counsel, and other experts deemed necessary
by the Trustee to make such determinations shall be a Trust expense within the
meaning of Section 7.2.



10



--------------------------------------------------------------------------------

 
5.2   Allocation of Contributions:    Contributions made by the Company to the
Trust Fund shall be allocated by the Trustee to the Participant Accounts
established pursuant to Section 4.2 in the manner directed by the Committee.
Notwithstanding any Committee directions to the contrary, no allocation shall be
made to a Participant Account if the balance in such Participant Account equals
or exceeds the Plan Benefits of the Participant. Any contribution in excess of
the Plan Benefits of all Participants shall be allocated to the Unallocated
Account.
 
5.3   Expense Account:    In addition to contributions made to the Trust
pursuant to the preceding Sections of this Section 5, the Company shall deliver
to the Trustee such other amounts as the Company deems necessary or appropriate
to provide for payment of expenses of the Trust. Such amounts shall be held by
the Trustee in a special expense account (the “Expense Account”). Except as
provided in Section 2 and Section 11, amounts in the Expense Account shall be
applied solely toward the payment of Trust expenses.
 
Section 6.   Adjustment of Accounts; Payments by the Trustee:
 
6.1   Adjustment of Fixed Rate Accounts:    As of the close of business of the
Trustee on each day securities are traded on the New York Stock Exchange, except
regularly scheduled holidays of the Trustee (“Adjustment Date”), each Fixed Rate
Account with respect to each separate account of the Participant shall be
adjusted as follows:
 
6.1.1  Salary Reduction Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Salary Reduction Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to purchase mutual
fund shares for the Investment Fund Accounts of the Participant (which accounts
function as sub-accounts of



11



--------------------------------------------------------------------------------

the Salary Reduction Account), (iii) the total amount of any payments made from
such account for the benefit of the Company’s general creditors (other than
payments to Participants under the terms of the Trust) since the next preceding
Adjustment Date, and (iv) the total amount of any payments made from such
account for Trust Fund expenses not paid from the Expense Account.
 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited (i) any cash dividends payable with respect to
Company Stock then allocated to the Company Stock Account of the Participant
which are to be credited to his Fixed Rate Account, (ii) cash proceeds from the
sale of any Company Stock then allocated to the Company Stock Account of the
Participant which are to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the sale of any mutual fund shares then allocated to an Investment
Fund Account of the Participant which are to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.2  Matching Fixed Rate Account:    The Fixed Rate Account (which account
functions as a sub-account of the Matching Account) of each Participant shall be
adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub-accounts of the Matching Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.



12



--------------------------------------------------------------------------------

 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited (i) any cash dividends payable with respect to
Company Stock then allocated to the Company Stock Account of the Participant
which are to be credited to his Fixed Rate Account, (ii) cash proceeds from the
sale of any Company Stock then allocated to the Company Stock Account of the
Participant which are to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the sale of any mutual fund shares then allocated to an Investment
Fund Account of the Participant which are to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.3  Incentive Compensation Fixed Rate Account:    The Fixed Rate Account
(which account functions as a sub-account of the Incentive Compensation Account)
of each Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub-accounts of the Incentive Compensation Account), (iii)
the total amount of any payments made from such account for the benefit of the
Company’s general creditors (other than payments to Participants under the terms
of the Trust) since the next preceding Adjustment Date, and (iv) the total
amount of any payments made from such account for Trust Fund expenses not paid
from the Expense Account.
 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.



13



--------------------------------------------------------------------------------

 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.4  Prior Plan Fixed Rate Account:    The Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) of each Participant shall
be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub-accounts of the Prior Plan Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.
 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the allocable share of the
income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.5  Deferred Compensation Fixed Rate Account:    The Fixed Rate Account
(which account functions as a sub-account of the Deferred Compensation Account)
of each Participant shall be adjusted in this order:



14



--------------------------------------------------------------------------------

 
(1)  There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to purchase mutual
fund shares for the Investment Fund Accounts of the Participant (which accounts
function as sub-accounts of the Deferred Compensation Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.
 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.6  Discretionary Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Discretionary Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account since the next preceding Adjustment Date, (ii) the total amount applied
since the next preceding Adjustment Date to purchase mutual fund shares for the
Investment Fund Accounts of the Participant (which accounts function as
sub-accounts of the Discretionary Account), (iii) the total amount of any
payments made from such account for the benefit of the Company’s general
creditors (other than payments to Participants under the terms of the Trust)
since the next preceding Adjustment Date, and (iv) the total amount of any
payments made from such account for Trust Fund expenses not paid from the
Expense Account.



15



--------------------------------------------------------------------------------

 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.1.7  Profit Sharing Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Profit Sharing Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments made from such
account since the next preceding Adjustment Date, (ii) the total amount applied
since the next preceding Adjustment Date to purchase mutual fund shares for the
Investment Fund Accounts of the Participant (which accounts function as
sub-accounts of the Profit Sharing Account), (iii) the total amount of any
payments made from such account for the benefit of the Company’s general
creditors (other than payments to Participants under the terms of the Trust)
since the next preceding Adjustment Date, and (iv) the total amount of any
payments made from such account for Trust Fund expenses not paid from the
Expense Account.
 
(2)  There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.
 
(3)  There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.
 
(4)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.



16



--------------------------------------------------------------------------------

 
(5)  There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.
 
6.2   Adjustment of Company Stock Accounts:    As of the close of business of
the Trustee on each Adjustment Date, each Company Stock Account, if any, with
respect to each separate account of the Participant shall be adjusted in the
following order:
 
6.2.1  There shall be debited any Company Stock distributed or sold from the
Company Stock Account since the next preceding Adjustment Date, including any
distributions or sales for the benefit of the Company’s general creditors (other
than payments to Participants under the terms of the Trust).
 
6.2.2  There shall be credited any additional shares of Company Stock issued in
connection with a stock split or similar transaction since the next preceding
Adjustment Date with respect to Company Stock allocated to the Participant’s
Company Stock Account.
 
6.2.3  There shall be debited any Company Stock with a value in excess of the
Plan Benefits attributable to the Company Stock Account as of such Adjustment
Date.
 
6.3   Adjustment of Investment Fund Accounts:    As of the close of business of
the Trustee on each Adjustment Date, each Investment Fund Account with respect
to each separate account of the Participant shall be adjusted in the following
order:
 
6.3.1  There shall be debited any mutual fund shares sold from the Investment
Fund Account since the next preceding Adjustment Date, including any sales for
the benefit of the Company’s general creditors (other than payments to
Participants under the terms of the Trust).
 
6.3.2  There shall be credited (i) any mutual fund shares purchased with amounts
from the Participant Account of the Participant, and (ii) any additional mutual
fund shares purchased as a result of any dividends, capital gains or other
income distributions payable since the next preceding Adjustment Date with
respect to mutual fund shares allocated to the Participant’s Investment Fund
Account.
 
6.3.3  There shall be debited any mutual fund shares with a value in excess of
the Plan Benefits attributable to the Investment Fund Account as of such
Adjustment Date.



17



--------------------------------------------------------------------------------

 
6.4   Adjustment of Unallocated Account:    As of the close of business of the
Trustee on each Adjustment Date, the Unallocated Account shall be adjusted in
the following order:
 
6.4.1  Unallocated Fixed Rate Account:    The Fixed Rate Account with respect to
the Unallocated Account shall be adjusted in this order:
 
(1)  There shall be debited the total amount of any payments from such account
since the next preceding Adjustment Date, including any payments for the benefit
of the Company’s general creditors (other than payments to Participants under
the terms of the Trust).
 
(2)  There shall be credited (i) cash dividends payable with respect to Company
Stock then allocated to the Company Stock Account which functions as a
sub-account of the Unallocated Account and (ii) cash proceeds from the sale of
Company Stock then allocated to such Company Stock Account.
 
(3)  There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.
 
(4)  There shall be credited (i) any excess cash Company contributions as
provided in Section 5.2, and (ii) any excess account balance that is charged
against the Fixed Rate Accounts of the Participants pursuant to the provisions
of this Section 6 as of such Adjustment Date.
 
6.4.2  Unallocated Company Stock Account:    The Company Stock Account with
respect to the Unallocated Account shall be adjusted in this order:
 
(1)  There shall be debited any Company Stock distributed or sold from the
Company Stock Account since the next preceding Adjustment Date, including any
distributions or sales for the benefit of the Company’s general creditors (other
than payments to Participants under the terms of the Trust).
 
(2)  There shall be credited any additional shares of Company Stock issued in
connection with a stock split or similar transaction since the next preceding
Adjustment Date with respect to Company Stock allocated to the Unallocated
Account.



18



--------------------------------------------------------------------------------

 
(3)  There shall be credited any excess account balance that is charged against
the Company Stock Accounts of the Participants pursuant to the provisions of
this Section 6 as of such Adjustment Date.
 
6.4.3  Unallocated Investment Fund Account:    Each Investment Fund Account with
respect to the Unallocated Account shall be adjusted in this order:
 
(1)  There shall be debited any mutual fund shares sold from the Investment Fund
Account since the next preceding Adjustment Date, including any sales for the
benefit of the Company’s general creditors (other than payments to Participants
under the terms of the Trust).
 
(2)  There shall be credited any additional mutual fund shares purchased as a
result of any dividends, capital gains or other income distributions payable
since the next preceding Adjustment Date with respect to mutual fund shares
allocated to the Unallocated Account.
 
(3)  There shall be credited any excess account balance that is charged against
the Investment Fund Accounts of the Participants pursuant to the provisions of
this Section 6 as of such Adjustment Date.
 
6.5   Trust Income, Gains and Losses:    Income and gains and losses (whether or
not actually realized) of the Trust Fund (excluding the portion of the Trust
Fund invested in Company Stock), shall be allocated to or charged against the
Participant Accounts and the Unallocated Account as of each Adjustment Date in
accordance with rules and regulations adopted by the Committee from time to time
and approved by the Trustee. Expenses, if not paid pursuant to Section 7.2,
shall be charged first to the Unallocated Account and, if any expenses remain,
to the Participant Accounts in accordance with rules and regulations adopted by
the Committee from time to time and approved by the Trustee.
 
6.6   Payment of Benefits:
 
6.6.1  Benefits shall be paid from the Trust Fund by the Trustee as directed by
the Committee. A direction by the Committee to make a payment of benefits from
the Trust Fund shall be made in writing and shall specify the amount and method
of the payment or the number of shares of Company Stock to be distributed, the
date such payment is to be made or commence, the person to whom the payment is
to be made and the address to which the payment is to be sent. The Trustee’s
obligation to pay benefits to any Participant shall be limited



19



--------------------------------------------------------------------------------

to payment of amounts properly credited to such Participant’s Participant
Account.
 
6.6.2  The Trustee shall make payments to the persons entitled thereto under the
Plans in such number of shares of Company Stock and amounts of cash as the
Committee shall direct in accordance with Section 6.6.1. Where payment is
directed in Company Stock, the Trustee shall cause the Company, or its transfer
agent, to issue to the person entitled thereto an appropriate stock certificate.
Payments to be made in cash shall be paid by the Trustee by its check payable to
the order of the person entitled thereto.
 
6.6.3  Notwithstanding any other provision of the Trust, if any amount held in
the Trust Fund is found in a determination, within the meaning of Section
1313(a) of the Code, to be includible in gross income of a Participant prior to
payment of such amount from the Trust Fund, or if the Internal Revenue Service
proposes to assess income tax on such amount, and the Participant agrees with
the assessment of such tax (and the Company consents thereto), the Trustee shall
as soon as practicable pay such amount to such Participant and charge his
Participant Account accordingly. For purposes of this Section 6:6.3, the Trustee
shall be entitled but not required to rely on an affidavit by a Participant to
the effect that such a determination or proposal and agreement has occurred.
Notwithstanding the foregoing provisions of this Section 6.6.3, the Company
shall at its expense contest any proposed assessment of income tax against any
Participant by the Internal Revenue Service or any other taxing authority with
respect to amounts not paid from the Trust Fund, except for such amounts agreed
by the Participant and consented to by the Company. In the event of a
determination or agreement (and consent) with respect to any assessment, the
Company shall pay to the Participant the amount of interest and penalties, if
any, paid by the Participant to the taxing authority plus the amount of
estimated income tax (determined on the assumption that the Participant is taxed
at the highest applicable marginal rate) to the Participant resulting from such
payment and from the payment of such estimated tax.
 
6.7   Company Obligation:    Notwithstanding any other provision of the Trust,
the Company shall remain obligated to pay the benefits under the Plans. Nothing
in the Trust shall relieve the Company of its liabilities to pay benefits except
to the extent such benefits are paid to a Participant from the Trust Fund.
 
6.8   Transfer of Overfunded Assets to the Company:
 
6.8.1  Subject to Section 6.8.2, at any time that the Committee can demonstrate
to the satisfaction of the Trustee that the total value of Trust Fund



20



--------------------------------------------------------------------------------

assets, excluding the balance in the Expense Account, exceeds the Plan Benefits
of all Participants under the Plans, the Trustee shall distribute to the Company
the lesser of (i) the amount of such excess, or (ii) the total value of Trust
Fund assets less the balance of the Expense Account. The selection of Trust Fund
assets to distribute to the Company shall be made by the Trustee in the exercise
of its sole judgment, except that the Trustee shall not distribute Company
Stock. A distribution to the Company pursuant to this Section 6.8.1 shall be
charged to the Unallocated Account.
 
6.8.2  Notwithstanding the provisions contained in this Section 6.8, the Trustee
shall be prohibited from transferring Trust Fund assets to the Company in the
manner described therein if the Company is then Bankrupt or Insolvent.
 
6.9   Valuation of Accounts:    The Trustee shall hold the Participant Accounts
as a single fund. The Trust Fund shall be revalued by the Trustee as of each
Adjustment Date at current market values as determined by the Trustee. Net
investment gains and losses shall be allocated by the Trustee among the
Participant Accounts and the Unallocated Account in accordance with Section 6.5.
 
6.10   Withholding Taxes; Employment Taxes:    Any amounts required to be paid
under this Section 6 in cash shall be reduced by the amount of any income taxes
and employment taxes required by law to be withheld, and the Trustee shall
inform the Company of all amounts so withheld. The Trustee may either pay such
taxes required to be withheld to the Company, whereupon the Company shall have
full responsibility for payment of all withholding taxes to the appropriate tax
authorities, or pay such taxes directly for the benefit of the Company. Whenever
any amounts required to be paid under this Section 6 will be paid in Company
Stock, the Company shall have the right to require the Participant to remit to
the Company an amount sufficient to satisfy all income taxes and employment
taxes required to be withheld as a condition to the registration of the transfer
of such Company Stock on the books of the Company. In any event, the Company
shall timely furnish each Participant with the appropriate



21



--------------------------------------------------------------------------------

tax information form evidencing such payment and the amount thereof. The
Company’s share of any employment taxes attributable to benefits paid by the
Trustee shall be the sole obligation of and paid by the Company.
 
Section 7.     Taxes, Expenses and Compensation:
 
7.1   Taxes:    The Company shall from time to time pay taxes of any and all
kinds whatsoever which at any time are levied or assessed upon or become payable
in respect of the Trust Fund, the income or any property forming a part thereof,
or any security transaction pertaining thereto. The Trustee shall, at Company
expense, contest the validity of such taxes in any manner deemed appropriate by
the Company or its counsel, but only if it has received an indemnity bond or
other security satisfactory to the Trustee to pay any expenses of such contest.
Alternatively, the Company may contest the validity of any such taxes.
 
7.2   Expenses and Compensation:    The Trustee shall be paid compensation in
accordance with the Trustee’s regular schedule of fees for trust services and
applicable investment management services, as in effect from time to time,
unless the Company and Trustee otherwise agree. To the extent there is a balance
in the Expense Account established pursuant to Section 5.3, the Trustee shall
utilize such Expense Account for payment of the Trustee’s fees and Trust
expenses. In the absence of such a balance, the Company shall pay all Trust
expenses, including fees of the Trustee. Upon failure of the Company to pay such
expenses, the Trustee may satisfy such obligations out of the assets of the
Trust Fund and charge the Unallocated Account and Participant Accounts as
provided in Section 6.5. In that event, the Company shall deposit into the Trust
Fund a sum equal to the amount paid from the Trust Fund (other than the amount
charged to the Unallocated Account) for such fees and expenses, and the
Participant Accounts so charged shall be credited.



22



--------------------------------------------------------------------------------

 
Section 8.     Administration and Records:
 
8.1   Records:    The Trustee shall keep or cause to be kept accurate and
detailed accounts of any investments, receipts, disbursements and other
transactions hereunder. All accounts, books and records relating thereto shall
be open to inspection and audit at all reasonable times by any person designated
by the Company.
 
8.2   Settlement of Accounts:    Within sixty days after the close of each
Fiscal Year, and within sixty days after the removal or resignation of the
Trustee or the termination of the Trust, the Trustee shall file with the Company
a written account setting forth all investments, receipts, disbursements and
other transactions effected by it during the preceding Fiscal Year, or during
such period from the close of the prior Fiscal Year to the date of such removal,
resignation or termination, including a description of all investments and
securities purchased and sold, with the cost or net proceeds of such purchases
or sales, and showing all cash, securities and other property held at the end of
such Fiscal Year or other period. If within ninety days after the filing of such
account the Company has not filed with the Trustee notice or any objection to
any act or transaction of the Trustee, the initial account shall become final.
If any objection has been filed, and if the Company is satisfied that the
objection should be withdrawn, the Company shall in writing filed with the
Trustee signify its approval of the account, and it shall become final. If the
account is adjusted following an objection thereto, the Trustee shall file with
the Company the adjusted account, and if within thirty days after such filing of
an adjusted account the Company has not filed with the Trustee notice of any
objection to the transactions as so adjusted, the adjusted account shall become
final. Unless an account is fraudulent when it becomes final, the Trustee shall,
to the maximum extent permitted by



23



--------------------------------------------------------------------------------

applicable law, be forever released and discharged from all liability and
accountability with respect to the propriety of its acts and transactions shown
in such account.
 
8.3   Audit:    The Trustee shall from time to time permit an independent
certified public accountant selected by the Company to have access during
ordinary business hours to such records as may be necessary to audit the
Trustee’s accounts.
 
8.4   Judicial Settlement:  Nothing contained in the Trust shall be construed as
depriving the Trustee or the Company of the right to have a judicial settlement
of the Trustee’s account.
 
8.5   Delivery of Records to Successor:    In the event of removal or
resignation of the Trustee, the Trustee shall deliver to the successor trustee
all records which shall be required by the successor trustee to enable it to
carry out the provisions of the Trust.
 
8.6   Tax Filings:    In addition to any returns required of the Trustee by law,
the Trustee shall prepare and file such tax reports and other returns as the
Company and the Trustee may from time to time agree.
 
Section 9.     Removal or Resignation of the Trustee and Designation of
Successor Trustee:
 
9.1   Removal:    The Company may remove the Trustee with or without cause upon
at least ninety days’ notice in writing to the Trustee. Removal of the Trustee
shall not be effective until the Company has appointed, in writing, a successor
trustee, and such successor has accepted the appointment in writing.
 
9.2   Resignation:    Should the Trustee cease to exist or for any reason fail
to act as Trustee, then the Company shall appoint a successor trustee. The
Trustee may resign at



24



--------------------------------------------------------------------------------

any time upon at least ninety days’ written notice to the Company, whereupon the
Company shall appoint a successor trustee.
 
9.3   Successor Trustee:    Each successor trustee shall be a bank or a trust
company. During the period that the successor trustee shall act as Trustee, such
successor shall have the powers, duties and protections herein conferred upon
the Trustee. The term “Trustee” wherever used herein, except where the context
otherwise requires, shall be deemed to include any successor trustee. Upon
designation of a successor trustee in accordance with this Section 9, and
acceptance in writing by the successor trustee of its appointment, the resigned
or removed Trustee shall promptly assign, transfer, deliver and pay over to the
successor trustee, in conformity with the requirements of applicable law, the
funds and properties in its control or possession then constituting the Trust
Fund.
 
Section 10.     Enforcement of Trust Agreement and Legal Proceedings:
 
The Company and the Trustee shall have the right to enforce any provision of the
Trust. In any action or proceeding affecting the Trust, the only necessary
parties shall be the Company, the Trustee and the Participants and, except as
otherwise required by applicable law, no other person shall be entitled to any
notice or service of process. Any judgment entered in such an action or
proceeding shall, to the maximum extent permitted by applicable law, be binding
and conclusive on all persons having or claiming to have any interest in the
Trust. Time is of the essence of the Trust. In case any provision of the Trust
is enforced by the Trustee or by any Participant by legal process or through an
attorney-at-law, or under advice therefrom, including but not limited to the
collection of amounts due hereunder to either the Trustee or such Participant,
or for the benefit of such Participant, then the Company shall pay all costs of
such enforcement or collection, including reasonable attorneys’ fees.



25



--------------------------------------------------------------------------------

 
Section 11.     Termination:
 
This Trust shall continue until it terminates following the first to occur of
(i) all payments required by Section 6 or other provisions of the Trust have
been made, or (ii) the Trust Fund contains no assets and retains no claims to
recover assets. If the Trust terminates pursuant to this Section 11, the
Trustee, after its final account has been settled as provided in Section 8.2,
shall distribute to the Company the net balance of any assets remaining in the
Trust Fund. Upon making distribution of the Trust Fund, the Trustee shall be
relieved from all further liability. The powers of the Trustee hereunder shall
continue so long as any assets of the Trust Fund remain in its hands.
 
Section 12.     Amendment:
 
12.1   Consent Required:    Subject to Section 12.2, this Trust may be amended
by a written instrument executed by the Trustee and the Company.
 
12.2   Other Limitations on Amendment:    Amendment of the Trust shall be
subject to the following limitations: (i) no amendment shall cause the Trust,
the Plans or the assets of the Trust Fund to be governed by or subject to part
2, 3 or 4 of title I of ERISA; (ii) no amendment shall cause the assets of the
Trust Fund to be taxable to Participants prior to distribution therefrom; (iii)
no amendment shall make the Trust revocable; and (iv) no amendment shall
adversely affect any benefits to Participants under the Plans accrued to the
date of such amendment or the amount of assets of the Trust Fund allocable
thereto.
 
12.3   Compliance with ERISA and the Code:    Notwithstanding anything in this
Section 12 to the contrary, the Trust and the Plans shall be amended from time
to time (without the consent of any Participant) to maintain the Plans as
unfunded plans maintained primarily for the purpose of providing deferred
compensation for a select group of management



26



--------------------------------------------------------------------------------

or highly compensated employees for purposes of ERISA, the Code and any other
applicable law, to maintain the Trust as a grantor trust, to ensure that
contributions to the Trust by the Company will not constitute a taxable event
and income and gains of the Trust Fund will not be taxable as income and gains
to the Trust or Participants, and that benefits paid to Participants from the
Trust Fund will be deductible by the Company in the year of payment.
 
Section 13.     Indemnification of Trustee:
 
To the extent permitted by law, the Company shall indemnify and hold the Trustee
harmless from and against any and all losses, damages, costs, expenses and
liabilities (herein “Liabilities”), including reasonable attorneys’ fees and
other costs of litigation, to which the Trustee may become subject pursuant to,
arising out of, occasioned by, incurred in connection with or in any way
associated with the Trust, except for any act or omission constituting gross
negligence or willful misconduct of the Trustee. If one or more Liabilities
arise, or if the Company fails to indemnify the Trustee as provided herein, or
both, then the Trustee may engage counsel of the Trustee’s choice at the
Company’s expense to conduct the defense against such Liabilities.
 
Section 14.     Employer-Parties:
 
The Board of Directors of BB&T Corporation has, and may in the future, in
accordance with the terms of each Plan, authorize its affiliates to become
employer-parties to each such Plan. The following special provisions shall apply
to all employer-parties to the Plans:
 
14.1   References to Company:    Subject to the provisions of this Section 14,
and unless the context clearly provides otherwise, all references herein to the
“Company” shall include all employer-parties to the Plans.



27



--------------------------------------------------------------------------------

 
14.2   Insolvency:    Should any one employer-party to a Plan become Bankrupt or
Insolvent, only that portion of the Trust Fund with a value equal to the Plan
Benefits of the Participants employed by the Bankrupt or Insolvent
employer-party shall be subject to the suspension of payment rules set forth in
Section 2.2.
 
14.3   Liability for Contributions:    The employer-parties shall be jointly and
severally liable with respect to the contribution obligations set forth in
Section 5. With respect to and at the time of each contribution to the Trust
Fund, the Committee shall deliver to the Trustee a written certificate stating
the amount or portion attributable to each employer-party. On the basis of such
certificate, the Trustee shall keep records of the amount contributed to the
Trust Fund by each employer-party.
 
14.4   Allocation of Reversion:    If any Trust Fund assets are to be
distributed to the Company pursuant to Section 6.8 or upon termination of the
Trust, the amount to be distributed shall be allocated among the
employer-parties to the Plans in the proportion that each employer-party’s
cumulative contributions bear to the total cumulative contributions made to the
Trust Fund.
 
Section 15. Miscellaneous:
 
15.1   Nonalienation:    No amount payable to or in respect of any Participant
at any time under the Trust shall be subject in any manner to alienation,
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind. Any attempt to alienate, anticipate, sell, transfer,
assign, pledge, attach, charge or otherwise encumber any such amount shall be
void, and the Trust Fund shall in no manner be liable for or subject to the
debts or liabilities of any Participant. Notwithstanding the foregoing, the
Trust Fund shall at all times



28



--------------------------------------------------------------------------------

remain subject to the claims of creditors of the Company in the event the
Company becomes Bankrupt or Insolvent.
 
15.2   Communications:
 
(a)  Communications to the Company shall be addressed to the Company at 200 West
Second Street, Winston-Salem, North Carolina 27101, or to such other address as
the Company may specify in writing.
 
(b)  Communications to the Trustee shall be addressed to the Trustee at 434
Fayetteville Street, Raleigh, North Carolina 27606, or to such other address as
the Trustee may specify in writing.
 
(c)  No communication shall be binding on the Trustee until it is received by
the Trustee, and no communication shall be binding on the Company until it is
received by the Company.
 
15.3   Authority to Act:    The Secretary of the Company shall from time to time
certify to the Trustee the person or persons authorized to act for the Company
and the Committee, and shall provide the Trustee with such information regarding
the Company and the Committee as the Trustee may reasonably request. The Trustee
may continue to rely on any such certification until notified to the contrary.
 
15.4   Authenticity of Instruments:    The Trustee shall be fully protected in
acting upon any instrument, certificate or paper believed by it to be genuine
and to be signed or presented by the proper person or persons. The Trustee shall
be under no duty to make any investigation or inquiry as to any statement
contained in any such writing but may accept the same as conclusive evidence of
the truth and accuracy of the statements therein contained.
 
15.5   Binding Effect:    The Trust shall be binding upon the Company and the
Trustee and their respective successors and assigns.
 
15.6   Inquiry as to Authority:    A third party dealing with the Trustee shall
not be required to make inquiry as to the authority of the Trustee to take any
action or be under any



29



--------------------------------------------------------------------------------

obligation to follow the proper application by the Trustee of the proceeds of
sale of any property sold by the Trustee or to inquire into the validity or
propriety of any act of the Trustee.
 
15.7   Responsibility for Company or Committee Action:    The Trustee assumes no
obligation or responsibility with respect to any action required by the Trust on
the part of the Company or Committee.
 
15.8   Grantor Trust:    The Trust is intended to be a trust under which the
grantor is treated as the owner for federal income tax purposes in accordance
with the provisions of Sections 671 through 677 of the Code. If the Company or
the Trustee deems it necessary or advisable to undertake or refrain from
undertaking any actions (including, but not limited to, making or refraining
from making any elections or filings) in order to ensure that the Company is at
all times treated as the owner of the Trust for federal income tax purposes, the
Company or the Trustee will undertake or refrain from undertaking (as the case
may be) such actions. The Trustee shall be fully protected in acting or
refraining from acting in accordance with the provisions of this Section 15.8.
 
15.9   Titles Not to Control:    Titles to the Articles and Sections of the
Trust are included for convenience only and shall not control the meaning or
interpretation of any provision of the Trust.
 
15.10   Severability:    Any provision of this Trust prohibited by law shall be
ineffective to the extent of any such prohibition without invalidating the
remaining provisions hereof.
 
15.11   Laws of North Carolina to Govern:    The Trust shall be governed by and
construed, enforced and administered in accordance with the laws of the State of
North Carolina.



30



--------------------------------------------------------------------------------

 
15.12   Reports:    The Trustee shall not be required to file any annual or
other returns or reports to any court, or to give any bond or to secure any
order or consent of any court to carry out any of the powers conferred on the
Trustee or to make any other reports to any court.
 
15.13   Counterparts:    The Trust may be executed in any number of
counterparts, each of which shall be deemed to be the original although the
others shall not be produced.
 
15.14   Sale of Assets:    Notwithstanding any other provisions hereof, if the
Company shall sell or otherwise transfer substantially all of its operating
assets to another entity (the “Transferee”), the Company’s rights and
obligations hereunder shall be assigned by the Company to the Transferee as a
part of the same transaction. Following such assignment, and conditional on
acceptance thereof by the Transferee, the Transferee shall be substituted for
the Company hereunder. Except for such substitution, following such assignment
this Trust Agreement shall continue in effect in accordance with its terms. If
the Company shall not effect such assignment, the Trustee shall, at the time of
the closing of the sale or other transfer, distribute to each Participant in
cash in a lump sum an amount equal to the sum of (i) the Plan Benefits of the
Participant, plus (ii) the estimated income tax liability of the Participant
resulting from distribution of the amount in (i) and in this (ii), taking into
account all federal, state and local income taxes payable by the Participant as
a result of the distribution and determined on the assumption that such
Participant is taxed at the highest marginal income tax rate under each taxing
jurisdiction. If such sum with respect to all Participants shall exceed the
amount then in the Trust, the Trustee shall allocate the sum among all
Participants in the proportion that the Plan Benefits of each bears to the Plan
Benefits of all, and the Company shall pay to each Participant the sum of the
above amounts with respect to the Participant less the amount paid to each by
the



31



--------------------------------------------------------------------------------

Trustee. Such payment shall be made by the Company in cash in a lump sum at the
time of the sale or other transfer.
 
15.15   Securities Laws:    The Company and the Trustee shall take all necessary
steps to comply with the applicable registration or other requirements of
federal or state securities laws from which no exemption is available.
 
IN WITNESS WHEREOF, the Trust has been duly executed by the parties hereto as of
the day and year first above written.
 
BB&T CORPORATION
By:
 
/s/    ROBERT E. GREENE

--------------------------------------------------------------------------------

   
President

 
ATTEST:
 

   
/s/    JERONE C. HERRING

--------------------------------------------------------------------------------

   
Secretary

 
[CORPORATE SEAL]
 
BRANCH BANKING AND TRUST COMPANY
Trustee
By:
 
/s/    SUZANNE B. GWYNN

--------------------------------------------------------------------------------

   
Vice President

 
ATTEST:
 

   
/s/    CINDY REGISTER

--------------------------------------------------------------------------------

   
Assistant Secretary

 
[CORPORATE SEAL]



32